DETAILED ACTION
	This is in response to the amendment filed on September 29th 2021.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 9/29/21, with respect to the double patenting rejection have been fully considered and are persuasive.  In view of the amendment, the double patenting rejection has been withdrawn. 

The remarks, pg. 9, regarding the claim objections are persuasive.  The claim objections have been withdrawn.

Applicant’s arguments, see pg. 9-10, with respect to the rejection(s) of claim(s) 1 and 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoneyama et al. US 2012/0075987 A1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verger et al. US 2017/0070919 A1 and Sarkar US 2015/0221194 A1 and Yoneyama et al. US 2012/0075987 A1.

Regarding claim 1, Verger discloses:
receiving, via an interface, a set of packets (connections are packet-switched – see Fig. 2, paragraph 23);
determining a respective indication of signal strength for each of the set of packets (evaluate signal quality, e.g. RSSI – see paragraph 36);
determining a set of averages of the respective indications of signal strength of the set of packets (average RSSI – paragraph 36);
determining … the set of averages that fail a comparison to a first signal strength threshold (compare average to threshold – paragraph 36; purpose of Verger is to evaluate network quality, this is done by comparing metrics to thresholds – see abstract, paragraphs 36, 42 and Fig. 5B).

	Verger does not explicitly disclose determining a first count of a first subset and comparing the first count to a first count threshold.  But this is taught by Sarkar (paragraph 92) as monitoring signal strength measurement by maintaining a moving average, comparing each packet signal strength, and determining when “a number of confirmations” (i.e. a count of a subset) is at or above a transition value (count threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verger with the count technique taught by Sarkar for the purpose of measuring signal quality.  Verger teaches that by only making a decision after a number of determinations (i.e. using a count threshold) a transition is performed only when 

Regarding the amendment, “determining a second count of a second subset …; and comparing the second count to a second threshold“.  Verger teaches continually monitoring the connections (see paragraph 36 – “monitor performance of active communication sessions”), it also discloses performing the method for a second, third, and so on set of packets.  Verger does not suggest a one-time evaluation.  Therefore the combination of Verger and Sarkar teaches this claim limitation for the same reasons given above.

The combination of Verger and Sarkar does not explicitly disclose: “at least one of the first signal strength threshold … correspond to a first type of fault, and a second signal strength threshold … correspond to a second type of fault and …; determining … whether the first fault occurred; and determining … whether the second fault occurred“.
Yoneyama discloses at least one of the first signal strength threshold or the first count threshold selected to correspond to a first type of fault, and at least one second signal strength threshold or the second count threshold selected to correspond to a second type of fault and to be different from a corresponding one of the first signal strength threshold or the first count threshold, wherein the first and second type of fault are different (two different types of faults with corresponding signal strength thresholds – see paragraphs 45, 50, and Fig. 7).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Verger and Sarkar with the fault types having corresponding thresholds taught by Yoneyama.  Yoneyama teaches that observing signal statistics allows the fault type to be determined which means a proper action can be taken as a corrective measure thereby improving the signal (paragraphs 3, 23 and 46).

	Regarding claim 2, Verger discloses selecting at least one of: a number of packets associated with each average of the set of averages, the signal strength threshold, or the count threshold based on a property of the physical medium (threshold is based on the physical layer – paragraph 44).

	Regarding claim 3, Verger discloses selecting a number of packets associated with each average of the set of averages, based on an error type of the physical medium to be detected (adjust sliding window depending on error rate – paragraph 36; this reads on selecting a number of packets associated with each average).	 

	Regarding claim 4, Verger discloses providing a packet that specifies a quality metric of the physical medium (devices communicate information about the performance characteristics of the connection – paragraph 41).

	Regarding claim 5, Verger discloses the set of packets is received from a first network node (Fig. 3), and the provided packet specifies the first network node from which the set of packets is received (TCP includes address information specifying the node from which the packet is sent – paragraph 44).

	Regarding claim 6, Verger discloses the provided packet specifies at least one of: the signal strength threshold or the count threshold (devices communicate information about the performance characteristics of the connection – paragraph 41; as Verger does not explicitly teach the count threshold as indicated above in claim 1, it teaches or suggests communicating information regarding the signal strength threshold).



	Regarding claim 9, Verger discloses determining the SNR and the RSSI of the packet include querying the interface for indications of the SNR and the RSSI of the packet (the SNR and RSSI – paragraph 36, are monitored from an interface – paragraph 45).

	Regarding claim 11, it is a device claim that corresponds to the method of claim 1. Verger discloses a device having a processor and memory for performing the method (see Fig. 8).  Thus, the claim is rejected for the same reasons.

	Regarding claims 12-17 and 19, they correspond to claims 2-7 and 9 respectively; therefore they are rejected for the same reasons.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vedantham et al. US 10,091,101 B2 discloses calculating an average of signal strength and using the average to determine confidence rating for a network (col. 5 ln. 1-8).
Nagel et al. US 2014/0321294 A1 discloses determining signal strength based on SNR and RSSI (paragraphs 21, 23, 28).
Krishna et al. US 2016/0352801 A1 discloses determining quality by using RSSI and SNR including an average, and an amount of time below a threshold (e.g. number of counts below threshold), see abstract and paragraph 69.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






(571) 270-1975